DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recite, “the plurality of second frames”.  As only “a plurality of first frames” has been previously set out, it appears that the applicant meant to refer back to the “first frames” and not a second set of fames.
Claim 8, lines 5-6 recite, “the plurality of second frames”.  As only “a plurality of first frames” has been previously set out, it appears that the applicant meant to refer back to the “first frames” and not a second set of fames.
Claims 2-7 and 9-14 are rejected as being dependent upon a rejected base claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 9,744,836.  This is a statutory double patenting rejection.
Claim 1 of the present application is an exact duplicate of Claim 1 of the ‘836 patent.
Claim 2 of the present application is an exact duplicate of Claim 2 of the ‘836 patent.
Claim 3 of the present application is an exact duplicate of Claim 3 of the ‘836 patent.
Claim 4 of the present application is an exact duplicate of Claim 4 of the ‘836 patent.
Claim 5 of the present application is an exact duplicate of Claim 5 of the ‘836 patent.
Claim 6 of the present application is an exact duplicate of Claim 6 of the ‘836 patent.
Claim 7 of the present application is an exact duplicate of Claim 7 of the ‘836 patent.
Claim 8 of the present application is an exact duplicate of Claim 14 of the ‘836 patent.
Claim 9 of the present application is an exact duplicate of Claim 8 of the ‘836 patent.
Claim 10 of the present application is an exact duplicate of Claim 9 of the ‘836 patent.
Claim 11 of the present application is an exact duplicate of Claim 10 of the ‘836 patent.
Claim 12 of the present application is an exact duplicate of Claim 11 of the ‘836 patent.
Claim 13 of the present application is an exact duplicate of Claim 12 of the ‘836 patent.
Claim 14 of the present application is an exact duplicate of Claim 13 of the ‘836 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art relates to extendable truck bed coverings.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612